Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 are allowed in view of the Applicant's arguments (Response filed 1/15/2021) and the cited prior art of record. 
The closest prior art of record, Oishi, disclosed teachings involving determining a packet loss rate utilizing a packet counter that adds and deducts values based on whether an ACK has been received and an ACK with a SACK has been received.  Oishi disclosed a sack.dup counter to count a number of ACK packets in which information of SACK blocks are totally duplicated and utilized in determining the packet loss rate (Oishi, [0062]-[0064]), in which the teachings of Oishi disclosed performing the calculation at arbitrary intervals (Oishi, [0043]).  However performing the calculations at arbitrary intervals, does not reasonably include a determination of one or more of the plurality of response packets being an indicator of one or more lost uplink test packets based on the one or more of the plurality of response packets being received within a response time window and being duplicates of a previously received one of the plurality of response packets, as claimed.   The recitation of performing a calculation at arbitraly time intervals does not in any manner relate to a determination as to whether the claimed response packets are received within a response time window, but rather, merely indicates when the calculation is performed. For these reasons, and, in addition 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JERRY B DENNISON/Primary Examiner, Art Unit 2443